            Case
             Case2:15-cr-00207-DWA
                  2:15-cr-00207-DWA Document
                                     Document122-1
                                              123 Filed
                                                   Filed06/14/21
                                                         06/11/21 Page
                                                                   Page11ofof11


                                  United States District Court

                                             For The

                             Western District of Pennsylvania




UNITED STATES OF AMERICA                                  Criminal No. 15-CR-207



      vs.



DERRIC L. MASON,




                                      ORDER OF COURT

               AND NOW, to wit, this _________
                                      14th             June
                                               day of _____________________, 2021,
upon consideration of the within Motion for Relief From No Bond order at ECF 112 it is hereby
ORDERED that the no bond order at ECF 112 is revoked and Defendant is free to file a
motion for a detention hearing.   Bond is set at the discretion of the Magistrate Judge.



                                          BY THE COURT:




                                          ____________________________________

                                          UNITED STATES DISTRICT JUDGE
